Citation Nr: 9912172	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-41 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946. 

In October 1990, the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO) denied service 
connection for retinitis pigmentosa.  The veteran submitted a 
timely notice of disagreement with that decision, but did not 
submit a substantive appeal, and the decision became final in 
the absence of clear and unmistakable error.

In November 1995, the veteran sought to reopen his claim for 
service connection for retinitis pigmentosa.  In a May 1996 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for retinitis pigmentosa.  The veteran 
filed a timely notice of disagreement and substantive appeal.


REMAND

In the May 1996 rating decision the issue was listed as 
whether new and material evidence had been submitted to 
reopen the claim for service connection for retinitis 
pigmentosa.  In his notice of disagreement received in July 
1996, the veteran asserted that there was clear and 
unmistakable error (CUE) in the October 1990 denial of 
service connection for retinitis pigmentosa.  His claim of 
CUE was based in part on an assertion that the decision 
failed take into account pertinent decisions of the VA 
General Counsel.  In the statement of the case issued in 
response to the notice of disagreement the issue was listed 
as whether new and material evidence had been submitted to 
reopen the October 1990 decision.  The statement of the case 
did not contain laws or regulations referable to CUE, but the 
reasons and bases porion of the statement of the case 
contains a conclusion that "the evidence presented does not 
show a clear and unmistakable error in prior rating 
decisions.  In a VA Form 9, received in September 1996, the 
veteran, through his representative again asserted that there 
was CUE in "the 1990 decision," because of the failure to 
consider pertinent VA General Counsel opinions. 

A Statement of the Case (SOC) must be complete enough to 
allow the veteran to present written or oral arguments before 
the Board.  It must contain: a summary of the evidence in the 
case relating to the issue or issues with which the veteran 
or representative has expressed disagreement; a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and the determination of the agency 
of original jurisdiction on each issue and the reasons for 
each such determination. 38 C.F.R. § 19.29 (1998).

The RO has not considered the veteran's specific claim of 
CUE, and he has not been furnished with a statement of the 
case containing the pertinent laws and regulations referable 
to that issue.

A decision on the claim for CUE could have a significant 
impact on adjudication of whether there is new and material 
evidence to reopen the decision.  The issue of whether there 
is new and material evidence to reopen the veteran's claim is 
inextricably intertwined with the issue of whether there was 
CUE in the 1971 decision.  See EF v. Derwinski, 1 Vet. App. 
324 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Meyers v. Derwinski, 1 Vet. App. 127 (1991).  In deciding 
whether a claim raised during the course of an appeal is 
inextricably intertwined with an issue that has been 
developed, the Court looks to what affect an allowance of the 
claim not developed for appellate consideration, would have 
on the denied claim on appeal.  Hoyer v. Derwinski, 1 Vet. 
App. 208, 209 (1991).  In the instant case, a determination 
that there had been CUE in the 1990 decision denying service 
connection for retinitis pigmentosa, could render moot the 
issue of whether new and material evidence had been submitted 
as to subsequent decisions denying service-connection for 
retinitis pigmentosa.

To ensure full compliance with due process requirements, this 
issue is REMANDED to the RO for the following development:

The RO should adjudicate the claim that 
there was CUE in the October 1990, 
decision denying entitlement service 
connection for retinitis pigmentosa.  If 
the claim is denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case on that issue.

Following completion of any other indicated development, the 
case should then be returned to the Board, if in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



